Citation Nr: 9914003	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-07 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945, and he was awarded the Purple Heart in service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

A review of the claims folder further reveals that the 
veteran is claiming entitlement to service connection for 
tinnitus, a balancing disorder, and residuals of an injured 
heel.  These issues, however, also are not currently 
developed or certified for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration.  The Board takes this opportunity to note that 
it may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).


REMAND

The veteran contends that service connection is warranted for 
bilateral hearing loss.  In this respect, the service medical 
records reflect that in March 1945, the appellant sustained a 
left ear shell fragment wound.  In February 1999, the veteran 
testified that the Chief of the Audiology and Speech 
Pathology Service at the Oklahoma City VA Medical Center 
(VAMC) had diagnosed a bilateral hearing loss in early 1998.  
The veteran also testified that had been treated by Ronald 
Barnes, M.D., of Tulsa, Oklahoma.  These VA and private 
medical records, however, have not been associated with the 
claims file.

The law provides that VA has a duty to complete the 
appellant's application when the appellant puts VA on notice 
that there might be some competent evidence available to 
enhance the appellant's claim.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Assuming the truth of the veteran's 
testimony, these records, in light of the noise exposure 
inherent with combat service, may help prove that the veteran 
has a hearing loss that is related to his active duty 
service.  Hence, an attempt must be made to obtain these 
records.  Additionally, in light of his combat service and 
testimony relative to only moderate noise postservice, the 
Board finds that a VA examination is in order.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he identify the names, 
addresses and approximate dates of 
treatment for VA and private health care 
providers who have seen him for a 
bilateral hearing loss.  Thereafter, with 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain and associate with the claims file 
copies of pertinent records, to include 
audiologic records from the VA Medical 
Center in Oklahoma City and Dr. Barnes.
 
2.  The veteran should then be afforded a 
VA audiological examination to determine 
the etiology of any hearing loss.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review before the examination.  
Following the study, the examiner must 
offer an opinion as to whether it is at 
least as likely as not that any hearing 
loss is due to inservice acoustic trauma, 
to include the veteran's service as an 
infantryman.  A complete rationale for 
any opinion offered must be provided.  
The examination report should be typed.

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
should be furnished a supplemental statement of the case and 
given the opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until otherwise 
notified.  While this case is in remand status, the appellant 
may submit additional evidence and argument on the appealed 
issue.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995). 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


